Case 1:18-cv-02143-RDM Document 19-1 Filed 10/12/18 Page 1 of 36




           Government’s
             Exhibit 1
   Case 1:18-cv-02143-RDM Document 19-1 Filed 10/12/18 Page 2 of 36




VIA EMAIL
(LM 2018-152)

October 5, 2018

The Honorable Donald F. McGahn, II
Counsel to the President
The White House
Washington, D.C. 20502

Dear Mr. McGahn:

In accordance with the requirements of the Presidential Records Act (PRA), as amended, 44
U.S.C. §§2201-2209, this letter constitutes a formal notice from the National Archives and
Records Administration (NARA) to the incumbent President of our intent to open George W.
Bush Presidential records. These records were processed in response to the Blumenthal v.
NARA FOIA litigation.

This material, consisting of four assets totaling 20 pages, has been reviewed for the six PRA
Presidential restrictive categories, including confidential communications requesting or
submitting advice (P5) and material related to appointments to federal office (P2), as they were
eased by President George W. Bush on November 15, 2010. These records were also reviewed
for all applicable FOIA exemptions. As a result of this review, four assets have been restricted
in part. Therefore, NARA is proposing to open those portions of the four assets that do not
require closure under 44 U.S.C. § 2204. A copy of any records proposed for release under this
notice will be provided to you.

We are also concurrently informing former President George W. Bush’s representative, William
A. Burck, of our intent to release these records. Pursuant to 44 U.S.C. 2208(a), NARA will
release the records 60 working days from the date of this letter, which is November 29, 2018,
unless the former or incumbent President requests a one-time extension of an additional 30
working days or asserts a constitutionally based privilege, in accordance with 44 U.S.C. 2208(b)-
(d). Please let us know if you are able to complete your review before the expiration of the 60
working day period. Pursuant to 44 U.S.C. 2208(a)(1)(B), we will make this notice available to
the public on the NARA website.
   Case 1:18-cv-02143-RDM Document 19-1 Filed 10/12/18 Page 3 of 36




If you have any questions relating to this notification, please contact me at (202) 357-5144 or
NARA General Counsel Gary M. Stern at (301) 837-3026.

Sincerely,



B. JOHN LASTER
DIRECTOR
Presidential Materials Division
       Case 1:18-cv-02143-RDM Document 19-1 Filed 10/12/18 Page 4 of 36




VIA EMAIL
(LM 2018-152)

October 5, 2018

William Burck
1300 I Street NW
Suite 900
Washington, D.C. 20005

Dear Mr. Burck:

In accordance with the requirements of the Presidential Records Act (PRA), as amended, 44 U.S.C.
§§2201-2209, this letter constitutes a formal notice from the National Archives and Records
Administration (NARA) to you, as former President George W. Bush’s representative, of our intent
to open George W. Bush Presidential records. These records were processed in response to
the Blumenthal v. NARA FOIA litigation.

These records, consisting of four email assets totaling 20 pages, have been reviewed for the six PRA
Presidential restrictive categories, including confidential communications requesting or submitting
advice (P5) and material related to appointments to federal office (P2), as they were eased by
President George W. Bush on November 15, 2010. These pages were also reviewed for all
applicable FOIA exemptions. As a result of this review, NARA has restricted four assets in part.
NARA is proposing to open the remaining portions of those four assets that do not require closure
under 44 U.S.C. § 2204. A copy of the records proposed for release under this notice will be made
available to you.

We are also concurrently informing the incumbent President of our intent to release these George W.
Bush Presidential records. Pursuant to 44 U.S.C. 2208(a), NARA will release the records 60 working
days from the date of this letter, which is November 29, 2018, unless the former or incumbent
President requests a one-time extension of an additional 30 working days or asserts a constitutionally
based privilege, in accordance with 44 U.S.C. 2208(b)-(d). Please let us know if you are able to
complete your review before the expiration of the 60 working day period. Pursuant to 44 U.S.C.
2208(a)(1)(B), we will make this notice available to the public on the NARA website.
   Case 1:18-cv-02143-RDM Document 19-1 Filed 10/12/18 Page 5 of 36



If you have any questions relating to this notification, please contact me at (202) 357-5144 or
NARA General Counsel, Gary M. Stern, at (301) 837-3026.

Sincerely,



B. JOHN LASTER
DIRECTOR
Presidential Materials Division
Case 1:18-cv-02143-RDM Document 19-1 Filed 10/12/18 Page 6 of 36




           Government’s
             Exhibit 2
       Case 1:18-cv-02143-RDM Document 19-1 Filed 10/12/18 Page 7 of 36



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



RICHARD BLUMENTHAL, et al.,

                     Plaintiffs,

            V.                                        Case No. 18-cv-2143 (RDM)

U.S. NATIONAL ARCHIVES AND
RECORDS ADMINISTRATION, et al.,

                     Defendants.


                           DECLARATION OF PAUL P. COLBORN


       I, Paul P. Colborn, declare as follows:

       1.        I am a Special Counsel in the Office of Legal Counsel ("OLC") of the United

States Department of Justice (the "Department") and a career member of the Senior Executive

Service. I joined OLC in 1986, and since 1987 I have had the responsibility, among other things,

of supervising OLC's responses to requests it receives under the Freedom oflnformation Act

("FOIA"), 5 U.S.C. § 552. I submit this declaration in support of the Government's proposal for

further proceedings in this matter. The statements that follow are based on my personal

knowledge, as well as on information provided to me by OLC staff working under my direction.

       2.        This declaration explains the basis for OLC's conclusion that setting a detailed

and aggressive processing or production schedule at this early stage of this litigation would be

burdensome, impracticable, and not feasible to adhere to without compromising OLC's ability to

meet existing deadlines in other FOIA cases and directly disadvantaging other FOIA requesters,

as well as OLC's ability to perform its duties as legal adviser to the President and the Executive

Branch. For the reasons set forth below, OLC simply does not currently maintain the resources

to further expedite processing of Plaintiffs' FOIA request without adversely impacting these
         Case 1:18-cv-02143-RDM Document 19-1 Filed 10/12/18 Page 8 of 36




other obligations, including other FOIA requests that have been granted expedited processing or

are in litigation.

                     OLC RECEIPT OF PLAINTIFFS' FOIA REQUESTS

        3.       By letter dated August 8, 2018 and received by OLC the same day, Plaintiffs and

others submitted a FOIA request to OLC seeking four categories of records "involving Brett

Kavanaugh during his time as an associate in the White House Counsel's office from January

2001 to July 2003 and as White House Staff Secretary from July 2003 to May 2006." Plaintiffs

also requested expedited processing for the request under two standards pursuant to Department

regulations: 28 C.F.R. § 16.5(e)(l)(ii), (iv). A copy of Plaintiff's FOIA request ("FOIA

Request") is attached hereto as Exhibit A.

        4.       By letter dated August 17, 2018 and transmitted by email the same day, the

Director of the Department's Office of Information Policy ("O IP") acknowledged receipt of the

FOIA request on behalf of OLC and the other Department components that had received it, and

informed Plaintiffs that it had been assigned OLC tracking number FY18-l 78. She further

informed Plaintiffs that the request for expedited processing had been granted. A copy of OIP's

acknowledgment letter is attached hereto as Exhibit B.

         5.      Through negotiations with counsel, Plaintiffs narrowed their request with respect

to OLC by excluding a number of custodians for whom a similar request had already been

processed.

      OLC'S LEGAL ADVICE ROLE AND ITS PROCESSING OF FOIA REQUESTS

         6.      The principal function of OLC is to assist the Attorney General in his role as legal

adviser to the President of the United States and to the departments and agencies of the

Executive Branch. OLC provides advice and prepares opinions addressing a wide range oflegal

questions involving the operations of the Executive Branch.

         7.      OLC is a very small component of the Department of Justice, employing

approximately 18 to 25 attorneys at any one time, although staffing levels have varied as a result

of vacancies and fiscal circumstances. The Office currently has 13 line attorneys (Attorney-

                                                   2
        Case 1:18-cv-02143-RDM Document 19-1 Filed 10/12/18 Page 9 of 36




Advisers), as well as three more senior attorneys with the title of Senior Counsel or Special

Counsel, four Deputy Assistant Attorneys General and an Assistant Attorney General. OLC also

employs one attorney at the line attorney level having the title FOIA and Records Management

Attorney (the "FOIA Attorney"). OLC also employs four paralegals, with one having the title of

Supervisory Paralegal and one having the title of Lead Paralegal.

       8.      With the exception of the FOIA Attorney, the primary responsibility of the

Office's attorneys, including its Attorney-Advisers, is to assist in the preparation of the Office's

legal advice to the President, the Attorney General, and the agencies and departments of the

Executive Branch. The work of processing and responding to FOIA requests directed or referred

to OLC, as well as the work of coordinating OLC's FOIA litigation matters with the

Department's litigating components, is carried out by the FOIA Attorney, under my supervision

and with the assistance of OLC's paralegals. The paralegals likewise have a number of other

important duties, including research and cite-checking assistance in connection with the Office's

legal advice; processing the Department's interactions with the Federal Register; maintaining

records relating to Attorney General orders and Department regulations; and assisting with

litigation or congressional oversight in connection with which the Office is playing a role,

including FOIA litigation.

       9.      Over the five-year period covering Fiscal Years 2012 to 2016, OLC received an

average of approximately 106 requests per fiscal year. Despite the limited resourc.es available to

OLC for processing FOIA requests, over that time period OLC processed the substantial majority

of requests received, reduced a significant outstanding FOIA processing backlog, and maintained

a relatively small backlog. In Fiscal Year 2012 (October 1, 2011 - September 30, 2012), OLC

received 130 FOIA requests and had a year-end backlog of 23 requests. In FY2013, OLC

received 86 FOIA requests and had a year-end backlog of 34 requests. In FY2014, OLC

received 91 FOIA requests and had a year-end backlog of 35 requests. In FY2015, OLC

received 111 FOIA requests and had a year-end backlog of 49 requests. In FY2016, OLC




                                                  3
       Case 1:18-cv-02143-RDM Document 19-1 Filed 10/12/18 Page 10 of 36




received 111 FOIA requests and had a year-end backlog of 60 requests. In total over the course

of those five years, OLC received 529 FOIA requests and processed 503 FOIA requests.

       10.     In contrast, in FY2017 (October 1, 2016 - September 30, 2017), OLC received

284 FOIA requests. This represented more than two and a halftimes the average number of

requests received per year over the previous five years, imposing a considerable additional

burden on OLC's ability to meet its FOIA obligations. This increased burden continued during

the following fiscal year. In the just-completed FY2018 (October 1, 2017 - September 30,

2018), OLC received 209 new FOIA requests.
                                 EXPEDITED PROCESSING

       11.     In processing FOIA requests, OLC acts pursuant to the Department's FOIA

regulations, which state that "[c]omponents ordinarily will respond to requests according to their

order ofreceipt." 28 C.F.R. § 16.5(a). OLC uses multitrack processing, as permitted by 28

C.F .R. § 16.5(b), and assigns requests to the expedited, simple, or complex processing tracks.

OLC's general practice is to begin search and processing within each track according to the

requests' order ofreceipt. Typically, an initial search is conducted by searchingOL C's internal

database of final legal advice and/or by inquiring with OLC's attorneys to determine whether

responsive records are likely to exist. Subsequent searching, including the identification of

custodians and development of keywords for electronic searches, is then carried out as needed

based on the results of that initial search. These subsequent searches are prioritized by

processing track, date of receipt, and available resources.

        12.    When subsequent searching of multiple custodians' emails and/or electronic files

is required, that process is initiated by submitting a data request to an eDiscovery group in the

Department's Justice Management Division ("JMD") that has access to the data. That group

serves other Department components besides OLC and maintains its own queue of data requests.

Accordingly, OLC does not have full control over searching its users' emails.

        13.    Because some requests are by their nature less complicated than others-

including because records responsive to some requests may be easier to locate and identify,

                                                  4
        Case 1:18-cv-02143-RDM Document 19-1 Filed 10/12/18 Page 11 of 36




easier to process, or require less intra- or inter-agency consultation-the processing ofrequests

may be completed out of order, notwithstanding the order of their assignment for processing.

For example, although the expedited track is not further subdivided by complexity, the nature of

this process is such that a simple or narrowly-targeted expedited request can often be_ closed

fairly quickly if the initial search identifies few or no potentially responsive records.

        14.    In the absence of a court order establishing deadlines that require a later-received

request to be processed out of order ahead of earlier-received requests, OLC's policy is to

process FOIA requests in order according to Department regulations-that is, in the order of

receipt within their respective queue-even where a request is the subject oflitigation. We

should not unfairly favor more-litigious requesters over other members of the public who have

made FOIA requests but lack the interest, resources, or expertise to engage in litigation regarding

OLC's response to their FOIA request. This policy is intended to ensure that OLC's limited

resources for FOIA processing are allocated and prioritized in a manner that is fair to all FOIA

requesters.

        15.     When OLC received Plaintiffs' FOIA request on August 8, 2018, OLC had 323

pending FOIA requests, including 53 in the expedited processing queue.

        16.     OLC has since been able to close some of these other pending requests.

Accordingly, there are currently 294 earlier-received requests in OLC's queue, 47 of which are

in the expedited queue.

        17.     Many of these earlier-received FOIA requests are no less complicated than

Plaintiffs' request and seek records on issues that are similarly high-profile. For example, FY13-

056 seeks records "regarding all programs of warrantless mass or dragnet surveillance that

operate by impact and effect to collect information and date on United States Persons"; FY14-

042 seeks multiple categories of records "concerning the policies and procedures governing the

acquisition, retention, dissemination, and use of information gathered as part of various

government surveillance programs"; FY14-088 seeks any records "that helped provide the legal

basis for the Obama administration's determination that the 2001 Authorization for Use of

                                                   5
       Case 1:18-cv-02143-RDM Document 19-1 Filed 10/12/18 Page 12 of 36




Military Force against al Qaida and the Taliban and the 2002 AUMF against Iraq now allow the

U.S. military to conduct air strikes, drone missile attacks and other military actions against

Islamic State (aka the Islamic State oflraq and the Levant) forces in both Iraq and Syria."

Several expedited requests seek records relating to the various Executive Orders titled

"Protecting the Nation from Foreign Terrorist Entry into the United States."

        18.       The average processing time for complex requests closed by OLC in FY2016 was

approximately 210 business days, or 10.5 months, and the average processing time for complex

requests closed in FY2017 was approximately 155 business days, or nearly eight months. Since

OLC has not yet finalized its annual report submission for FY2018, the most up-to-date numbers

are not yet available.
                              OLC'S FOIA LITIGATION DOCKET

        19.       In addition to a substantial FOIA-request processing workload, OLC has

increasingly become the subject of FOIA litigation, as requesters tum to the courts more often

and more quickly than in prior years.

        20.       Including this case, there are more than 40 active lawsuits seeking OLC records in

which OLC is currently a named defendant or one of the relevant DOJ components in a suit in

which the Justice Department is a named defendant. Of these cases, more than 25 were-like

this one-filed in calendar year 2017 or 2018 and seek responses to requests that were received

in the same calendar year. These attempts to bypass the ordinary FOIAprocessing queue by

seeking court-ordered production deadlines far in advance of the ordinary course do significant

damage to OLC's ability to complete its FOIA processing in a fair and orderly manner. Every

time OLC must allocate its sparse FOIA resources to defending these cases or attempting to meet

a court-ordered production deadline, the result is further delay suffered by all other requesters.
                   OLC'S PROCESSING OF PLAINTIFFS' FOIA REQUEST

        21.       OLC has been working diligently to respond to Plaintiffs' FOIA request as soon

as practicable.



                                                   6
       Case 1:18-cv-02143-RDM Document 19-1 Filed 10/12/18 Page 13 of 36




       22.     OLC has already processed 1,723 pages of records in response to another FOIA

request seeking communications with Brett Kavanaugh over the same time period. We have

provided counsel for Plaintiffs (who also represent the plaintiff in the other matter) with the

responses to that request, including 844 pages released in full or in part, all of which have been

posted online and made available to the general public. See generally Fix the Court v. DOJ, No.

18-cv-1620 (CKK) (D.D.C.). For Plaintiffs' requests in this matter, immediately after litigation

counsel reached an agreement with respect to the OLC document custodians whose records need

to be searched, OLC submitted its data request to the eDiscovery group at JMD. OLC will be

better able to estimate the volume of potentially responsive records and offer a proposed

processing schedule once the material becomes available from. JMD for review. Based on prior

experience with similar requests and communications with JMD, OLC currently estimates that

this material will likely become available to OLC for review no later than November 1st.

       23.     The nature of this request, along with OLC's review of the responsive records

already processed as part of the related request filed by the same counsel in the Fix the Court

litigation, make it clear that the vast majority of responsive records in this case are likely to

contain material exempt from. mandatory disclosure under the FOIA, particularly under

Exemption Five, 5 U.S.C. §552(b)(5). This includes material that is subject to the attomey-

client, deliberative process, and presidential communication privileges, as well as the attorney

work product doctrine. These records will require close inspection to avoid inadvertently

releasing exempt material, and will also require consultations with other government entities

with equities in the documents, consultations that will include whether to make discretionary

releases of exempt material. It is not possible for OLC to make release determinations on behalf

of these other entities, and consultation is required before any release determination may be

made, pursuant to practice and regulation. See 28 U.S.C. § 16.4(d).

        24.     OLC has been processing, and continues to process, Plaintiffs' FOIA request as

quickly as practicable under the circumstances, given the nature of the request and OLC's

current FOIA burden. For the reasons discussed above, it would be unduly burdensome,

                                                   7
       Case 1:18-cv-02143-RDM Document 19-1 Filed 10/12/18 Page 14 of 36




impracticable, and infeasible to further expedite the processing of Plaintiffs FOIA request, or to

establish a more-detailed processing schedule at this time.


       I declare under penalty of perjury that the foregoing is true and correct.

Executed: October /   2 , 2018, Washington, D.C.


                                                       PAULP. COLBORN




                                                   8
Case 1:18-cv-02143-RDM Document 19-1 Filed 10/12/18 Page 15 of 36




             Exhibit A
       Case 1:18-cv-02143-RDM Document 19-1 Filed 10/12/18 Page 16 of 36


From:                Simon, Sam (Judiciary-Dem)
To:                  USDOJ-Office of Legal Counsel (SMO)                Request 18-178, Rec'd 8/8/18
Subject:             FOIA Request for Records on Brett Kavanaugh
Date:                Wednesday, August 08, 2018 4:32:43 PM
Attachments:         FOIA Request for Kavanaugh Records - DOJ OLC.pdf


Melissa Golden
Lead Paralegal and FOIA Specialist
Office of Legal Counsel
U.S. Department of Justice                                              
                                                                                                  950 Pennsylvania Avenue, NW
Room 5511
Washington, D.C.  20530-0001
Submitted via email
 
April 8, 2018
 
Dear Ms. Golden,
 
The attached document constitutes the official record of a Freedom of Information Act request
submitted on behalf of Senators Blumenthal, Feinstein, Leahy, Durbin, Whitehouse, Klobuchar,
Coons, Hirono, Booker, and Harris.
               
As detailed in the attachment, I ask that any fees associated with the request be waived. In addition,
I ask that the request be expedited.
 
I would prefer to receive this information electronically via email at Sam_Simon@judiciary-
dem.senate.gov. If that is not possible, please send all records to:
 
Richard Blumenthal
706 Hart Senate Office Building
Washington, D.C.  20510
 
If possible, please reply to this email to confirm receipt for my records. Further, please feel free to
contact me at 202-224-2823 should you have any questions or need additional information from me.
 
Thank you for your attention to this request.
 
Sincerely,
 
Sam
 
 
Sam Simon
Chief Counsel
Senator Richard Blumenthal, Ranking Member
     Case 1:18-cv-02143-RDM Document 19-1 Filed 10/12/18 Page 17 of 36


Subcommittee on Oversight, Agency Action, Federal Rights, and Federal Courts
Senate Judiciary Committee
 
Case 1:18-cv-02143-RDM Document 19-1 Filed 10/12/18 Page 18 of 36
Case 1:18-cv-02143-RDM Document 19-1 Filed 10/12/18 Page 19 of 36
Case 1:18-cv-02143-RDM Document 19-1 Filed 10/12/18 Page 20 of 36
Case 1:18-cv-02143-RDM Document 19-1 Filed 10/12/18 Page 21 of 36
Case 1:18-cv-02143-RDM Document 19-1 Filed 10/12/18 Page 22 of 36
Case 1:18-cv-02143-RDM Document 19-1 Filed 10/12/18 Page 23 of 36




             Exhibit B
   Case 1:18-cv-02143-RDM Document 19-1 Filed 10/12/18 Page 24 of 36
                                                           U.S. Department of Justice
                                                           Office of Information Policy
                                                           Suite 11050
                                                           1425 New York Avenue, NW
                                                           Washington, DC 20530-0001

Telephone: (202) 514-3642

                                                                   August 17, 2018



United States Senate                        Re:     CRM 300678252 (Criminal Division)
Washington, D.C. 20510                              FY18-178 (Office of Legal Counsel)
Via email:                                          FOIA/PA #18-275(National Security
Sam_Simon@judiciary.senate.gov                      Division)


Dear Senators Blumenthal, Feinstein, Leahy, Durbin, Whitehouse, Klobuchar, Coons, Hirono,
Booker, and Harris:

       This is to acknowledge your Freedom of Information Act (FOIA) requests dated
August 8, 2018, and received the same day by the Department’s Office of Legal Counsel,
Criminal Division, and National Security Division, in which you requested a wide range of
records concerning Judge Brett Kavanaugh from January 2001 to May 2006. This response is
made on behalf of those three components.

        You have requested expedited processing of your requests. The Department has
previously granted expedited processing in response to another request for records on Judge
Kavanaugh, and therefore, we will afford such treatment for these requests as well. We have
not yet made a decision on your request for a fee waiver. We will do so after we determine
whether fees will be assessed for these requests.

        Although your requests have been granted expedited processing, the records you seek
will involve the need to search for and examine voluminous records, the need to search in
offices that are separate from the offices processing your requests, and the need to conduct
consultations with other offices. See 28 C.F.R. § 16.4(c)(1) (2018). Accordingly, your
requests fall within “unusual circumstances.” See 5 U.S.C. 552 § (a)(6)(B)(i)-(iii) (2012 &
Supp. V 2017). Because of these unusual circumstances, we need to extend the time limit to
respond to your request beyond the ten additional days provided by the statute.

        In an effort to speed up our process, you may wish to narrow the scope of your requests
to limit the number of potentially responsive records. If you have any questions or wish to
discuss reformulation or an alternative time frame for the processing of your requests, you may
contact me by telephone at the above number or via e-mail. The FOIA also requires me to
inform you that you may contact our FOIA Public Liaison or the Office of Government
Information Services at the National Archives and Records Administration.
   Case 1:18-cv-02143-RDM Document 19-1 Filed 10/12/18 Page 25 of 36
                                             -2-


       While your requests are in our expedited processing tracks, the time needed to process
them will necessarily depend on the complexity of the records searches and on the volume and
complexity of the records located. I will be happy to discuss these requests with you so that
we can prioritize the records you are seeking and find the most efficient way forward.


                                                          Sincerely,




                                                          Melanie Ann Pustay
                                                          Director
Case 1:18-cv-02143-RDM Document 19-1 Filed 10/12/18 Page 26 of 36




           Government’s
             Exhibit 3
        Case 1:18-cv-02143-RDM Document 19-1 Filed 10/12/18 Page 27 of 36


From:               Talebian, Bobak (OIP)
To:                 Simon, Sam (Judiciary-Dem); Pustay, Melanie A (OIP)
Cc:                 Hankey, Mary Blanche (OLA)
Subject:            RE: FOIA Prioritization
Date:               Monday, August 27, 2018 1:34:00 PM




Mr. Simon,



Thank you, we will pass this on to all the components so that they may use it as they prioritize their processing
efforts.  We will be in touch if we have any questions or need additional information regarding your prioritization.



Best,



Bobby




From: Simon, Sam (Judiciary-Dem) <Sam_Simon@judiciary-dem.senate.gov>
Sent: Monday, August 27, 2018 9:11 AM
To: Talebian, Bobak (OIP) <btalebian@jmd.usdoj.gov>; Pustay, Melanie A (OIP) <mpustay@jmd.usdoj.gov>
Cc: Hankey, Mary Blanche (OLA) <mhankey@jmd.usdoj.gov>
Subject: FOIA Prioritization



Dear Director Pustay (and Mr. Bobak),



Thank you for discussing our document requests last Friday.



As discussed, I am enclosing a list of priority custodians to streamline and accelerate our requests for documents.
We selected these individuals based on our research; however, if DOJ is or becomes aware that we omitted
individuals who corresponded with Judge Kavanaugh in significant volume or substance, we expect you to inform
us expeditiously. We request copies of any communications, or documents reflecting communications, between
these individuals and Judge Kavanaugh. If we identify any other items or individuals to prioritize, we will send that
information to you as soon as possible to expedite matters.



Our goal is to receive documents as quickly as possible to enable the Senate to fulfill its constitutional responsibility
to vet Judge Kavanaugh. Accordingly, should the volume or substance of the material we have prioritized prove to
be an obstacle, we stand ready to work with you to facilitate a prompt resolution.
      Case 1:18-cv-02143-RDM Document 19-1 Filed 10/12/18 Page 28 of 36


As you replied to our FOIA requests on behalf of all DOJ components, I assume we do not need to separately
convey this information to individual DOJ components, but please correct me if I am wrong.



I am copying Mary Blanche Hankey on this message to ensure the DOJ OLA has the benefit of our proposed
prioritization.  Mary Blanche, if, in addition to debriefing with your FOIA colleagues and reviewing the attached
document, it would be helpful to discuss our prioritization directly with you, please let me know and we will arrange
a time to speak.



Many thanks,

Sam



Sam Simon

Chief Counsel

Senator Richard Blumenthal, Ranking Member

Subcommittee on Oversight, Agency Action, Federal Rights, and Federal Courts

Senate Judiciary Committee
Case 1:18-cv-02143-RDM Document 19-1 Filed 10/12/18 Page 29 of 36




           Government’s
             Exhibit 4
Case 1:18-cv-02143-RDM Document 19-1 Filed 10/12/18 Page 30 of 36
Case 1:18-cv-02143-RDM Document 19-1 Filed 10/12/18 Page 31 of 36
Case 1:18-cv-02143-RDM Document 19-1 Filed 10/12/18 Page 32 of 36
Case 1:18-cv-02143-RDM Document 19-1 Filed 10/12/18 Page 33 of 36
Case 1:18-cv-02143-RDM Document 19-1 Filed 10/12/18 Page 34 of 36




           Government’s
             Exhibit 5
                         Case 1:18-cv-02143-RDM Document 19-1 Filed 10/12/18 Page 35 of 36
                  CHARLES E. GRASSLEY, IOWA. CHAIRMAN

ORRIN G. HATCH, UTAH                     DIANNE FEINSTEIN, CALIFORNIA
LINDSEY 0. GRAHAM, SOUTH CAROLINA        PATRICK J. LEAHY, VERMONT
JOHN CORNYN, TEXAS                       RICHARD J. DURBIN, ILUNOIS
M ICHAELS. LEE, UTAH                     SHELDON WHITEHOUSE. RHODE ISLAN D
TED CRUZ, TEXAS
BEN SASSE. NEBRASKA
JEFF FLAKE, ARIZONA
                                         AMY KLOBUCHAR. MINNESOTA
                                         CHRISTOPHER A. COONS, DELAWARE
                                         RJCHARD BLUMENTHAL, CONNECTICUT
                                                                                        ~nitrd ~tatrs ~rnatr
MIKE CRAPO, IDAHO                        MAZIE K. HIRONO, HAWAII                              COMMITTEE ON THE JUDICIARY
THOM TILLIS, NORTH CAROLINA              CORY A. BOOKER. NEW JERSEY
JOHN KENNEDY, LOUISIANA                  KAMALA D. HARRIS. CALIFORNIA                         WASHINGTON, DC 20510-6275

                 KOLAN L. DAVIS, Chief Counsel and Staff Director 

           JENNIFER DUCK, Democratic Chief Counsel and Staff Director   





                                                                            October 9, 2018

           DELIVERED VIA EMAIL

           Mr. Gary M. Stem
           General Counsel
           National Archives and Records Administration
           8601 Adelphi Road, Suite 3110
           College Park, MD 20740-6001
           garym.stem@nara.gov

           Dear Mr. Stem:

           I write with regard to this Committee's request pursuant to 44 U.S.C. § 2205(2)(C) for special
           access to certain Presidential records from Justice Brett M. Kavanaugh' s service in the White
           House from 2001to2003. I submitted that request to NARA on July 27, 2018. I now withdraw
           that request.

           As you know, the Committee received and reviewed every document I requested. From the Office
           of President George W. Bush we received every non-duplicative Presidential record from Judge
           Kavanaugh' s service in the White House Counsel's Office except for those traditionally subject to
           constitutional privilege. To ensure that no Presidential records were wrongly withheld as personal
           records under 44 U.S.C. § 2201(3), I twice asked NARA to prioritize its response to my special­
           access request by reviewing documents that President Bush withheld from the Committee as
           personal records. NARA reviewed those documents and President Bush produced every non­
           privileged document that NARA determined was a Presidential record.

           From the Archives the Committee received documents pertaining to Justice Kavanaugh' s
           nomination to the D.C. Circuit. This dual-track process ensured that the Committee timely
           received every document necessary to advise the President on his nomination of Justice
           Kavanaugh.

           The Senate confirmed Justice Kavanaugh on October 6, and he was sworn in as the I 14th Justice
           of the Supreme Court on the same day. Because the Committee has received all the documents I
           requested, and because Justice Kavanaugh has been confirmed, I do not believe it makes sense for
           NARA to continue devoting resources to responding to the rest of my special-access request. Any
       Case 1:18-cv-02143-RDM Document 19-1 Filed 10/12/18 Page 36 of 36




documents we would subsequently receive from NARA would be duplicates of the documents we
already received from President Bush. Further response to my special-access request therefore
would be little more than a distraction from NARA's important work. I therefore withdraw that
request.

My colleagues on the Committee and I are grateful for the hard work that you and the archival
staff performed in the course of Justice Kavanaugh's nomination.



                                                         Sincerely,




                                                         Chuck Grassley
                                                         Chairman


cc:
Mr. Donald F. McGahn
Counsel to the President
The White House
1600 Pennsylvania Avenue NW
Washington, D.C. 20500

The Honorable Dianne Feinstein
Ranking Member, U.S. Senate Committee on the Judiciary
331 Hart Senate Office Building
Washington, D.C. 20510




                                              2

